ON PETITION EOR REHEARING.
Knight, Justice.
Plaintiff in error has filed a petition for rehearing in this cause. No new point is suggested, but a reargument is submitted by brief of the propositions hereinbefore considered and of other.propositions urged, but not considered, by reason of the defective conditions of the record, as fully set out. A full examination and consideration of all matters now urged having been had, in the face of the claim urged that this court, by its rules and former decisions, were not bound to review a record so imperfect, we are of the opinion that the rights of plaintiff in error were fully protected and we are confirmed in our opinion as announced. A rehearing is denied.
Corn, C. J., and Potter, J., concur.